DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities: claim 5 establishes “a computing system” multiple times.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis (US 5841424 A) in view of Fuchida (US 20030110333 A1).
As to claim 1, Kikinis discloses: A device (Fig. 1-6), comprising: 
a housing (of 11 and 23; col. 2, lines 65-67 and col. 3, lines 23-32) comprising a device surface (any surface) and an input/output surface (top surface), the housing including a plurality of docking bays 19a-19d arrayed in a row adjacent to each other, each of the plurality of docking bays comprising: 
an input/output interface (pin matrix 29), the interface configured to receive a wired connection from a device (e.g., PDA 37) to be investigated; 
an input/output port 25 (USB), the input/output port connected to the interface of each of the plurality of docking bays and configured to connect the devices to be investigated with a computing system (PC) via a single connection (USB cable; see Fig. 5); and 
a power input 25 (USB) configured to receive a power supply (from PC), 
wherein wiring for the plurality of docking bays is disposed within the housing (pcb 27 and connections to pin matrices 29; col. 3, lines 32-51).
Kikinis does not explicitly disclose:
a button on the input/output surface; 
a light on the input/output surface, the light configured to communicate a status of the respective docking bay; 
the power input electrically connected to the light in each of the plurality of docking bays.
However, Fuchida discloses:
a button on the input/output surface; 
a light on the input/output surface, the light configured to communicate a status of the respective docking bay; 
in order to initiate an undocking request for undocking the device, and indicate when undocking is permitted.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kikinis as suggested by Fuchida, e.g., providing:
a button on the input/output surface; 
a light on the input/output surface, the light configured to communicate a status of the respective docking bay; 
the power input electrically connected to the light in each of the plurality of docking bays;
in order to initiate an undocking request for undocking the devices from the docking bays, and indicate when undocking is permitted.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 3, the obvious modification of Kikinis in view of Fuchida above discloses: wherein the plurality of docking bays are separated by a visual indicator (e.g., adapters 35, 43, 45, etc. or flat separating regions; Fig. 4; Kikinis) to delineate the plurality of docking bays from each other.
As to claim 5, Kikinis discloses: A system (Fig. 1-6), comprising: 
a computing system comprising a processor and a memory (a PC is known to one of ordinary skill in the art to include/inherently requires a processor and a memory; col. 2, lines 19-27; see also Fig. 5); and 
a docking station 11 connected in communication (via USB) with the computing system, comprising: 
a housing (of 11 and 23; col. 2, lines 65-67 and col. 3, lines 23-32) comprising a device surface (any surface) and an input/output surface (top surface), the housing including a plurality of docking bays 19a-19d arrayed in a row adjacent to each other, each of the plurality of docking bays comprising: 
an input/output interface (pin matrix 29), the interface configured to receive a wired connection from a device (e.g., PDA 37) to be investigated; 
an input/output port 25 (USB), the input/output port connected to the interface of each of the plurality of docking bays and configured to connect the devices to be investigated with the computing system (PC) via a single connection (USB cable; see Fig. 5); and 
a power input 25 (USB) configured to receive a power supply (from PC), 
wherein wiring for the plurality of docking bays is disposed within the housing (pcb 27 and connections to pin matrices 29; col. 3, lines 32-51).
Kikinis does not explicitly disclose:
a button on the input/output surface; 
a light on the input/output surface, the light configured to communicate a status of the respective docking bay; 
the power input electrically connected to the light in each of the plurality of docking bays.
However, Fuchida discloses:
a button on the input/output surface; 
a light on the input/output surface, the light configured to communicate a status of the respective docking bay; 
in order to initiate an undocking request for undocking the device, and indicate when undocking is permitted.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kikinis as suggested by Fuchida, e.g., providing:
a button on the input/output surface; 
a light on the input/output surface, the light configured to communicate a status of the respective docking bay; 
the power input electrically connected to the light in each of the plurality of docking bays;
in order to initiate an undocking request for undocking the devices from the docking bays, and indicate when undocking is permitted.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 6, the obvious modification of Kikinis in view of Fuchida above does not explicitly disclose (in the current embodiment):
comprising a plurality of docking stations connected in communication with the computing system.
However, Kikinis further suggests:
a plurality of docking stations connected in communication with the computing system (col. 6, lines 29-36);
in order to expand the capability of the individual docking station and serve more docked devices (col. 6, lines 29-36).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kikinis in view of Fuchida as suggested by Kikinis, e.g., providing:
a plurality of docking stations connected in communication with the computing system;
in order to expand the capability of the individual docking station and serve more docked devices.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 7, the obvious modification of Kikinis in view of Fuchida above discloses:
comprising a hub (microcontroller/multiplexer; col. 6, lines 29-36; Kikinis) connected between the computing system and the plurality of docking stations, the hub configured to receive a single connection from the computing system and provide a connection for each of the plurality of docking stations.
As to claim 8, the obvious modification of Kikinis in view of Fuchida above discloses:
comprising a power adapter connected to the power input of each of the plurality of docking stations and configured to be connected to a single power source (the USB or other serial port provides power from the PC; col. 5, lines 23-28; Kikinis).
As to claim 9, the obvious modification of Kikinis in view of Fuchida above discloses:
wherein the plurality of docking stations are the same (col. 6, lines 29-36; Kikinis).
As to claim 11, the obvious modification of Kikinis in view of Fuchida above discloses: wherein the plurality of docking bays are separated by a visual indicator (e.g., adapters 35, 43, 45, etc. or flat separating regions; Fig. 4; Kikinis) to delineate the plurality of docking bays from each other.
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis (US 5841424 A) in view of Fuchida (US 20030110333 A1) as applied to claims 1 and 6 above, and further in view of Tiscareno (US 20080165066 A1).
As to claims 2 and 10, the obvious modification of Kikinis in view of Fuchida above does not explicitly disclose:
wherein the plurality of docking bays each comprise a wireless charging station.
However, Tiscareno suggests providing a docking station with inductive charging (par. 0079);
in order to charge a battery and provide a wireless solution (par. 0079).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kikinis in view of Fuchida as suggested by Tiscareno, e.g., providing:
wherein the plurality of docking bays each comprise a wireless charging station;
in order to charge the device batteries and provide a wireless solution.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis (US 5841424 A) in view of Fuchida (US 20030110333 A1) as applied to claims 1 and 6 above, and further in view of Jackson (US 20070049071 A1).
As to claims 4 and 12, the obvious modification of Kikinis in view of Fuchida above does not explicitly disclose: comprising a second light for each of the plurality of docking bays disposed within the housing.
However, Jackson discloses providing a light on the docking bay;
in order to indicate that power is flowing from the bay to the docked device (par. 0007).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kikinis in view of Fuchida as suggested by Jackson, e.g., providing:
a second light for each of the plurality of docking bays disposed within the housing;
in order to indicate that power is flowing from the bay to the docked device.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis (US 5841424 A) in view of Fuchida (US 20030110333 A1) as applied to claim 6 above, and further in view of Lechman (US 9104373 B1).
As to claim 13, the obvious modification of Kikinis in view of Fuchida above does not explicitly disclose:
comprising a stand, wherein the plurality of docking stations are arranged in a vertically stacked configuration and connected to the stand.
However, Lechman discloses:
comprising a stand (wheeled cart; Fig. 15), wherein the plurality of docking stations 30 are arranged in a vertically stacked configuration and connected to the stand;
in order to provide a plurality of docking stations mounted for cooperative use upon a wheeled cart (col. 3, lines 59-61).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kikinis in view of Fuchida as suggested by Lechman, e.g., providing:
comprising a stand, wherein the plurality of docking stations are arranged in a vertically stacked configuration and connected to the stand;
in order to provide a plurality of docking stations mounted for cooperative use upon a wheeled cart.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 14, the obvious modification of Kikinis in view of Fuchida and Lechman above discloses:
wherein the plurality of docking stations are a single unit when connected to the stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8243455 B1, US 20080278894 A1, US 20140361995 A1, and US 20150046622 A1 disclose conventional docking stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835